Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites the limitation "the manufactured state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, it recites the limitation "the succession of troughs" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites “series of troughs”.
Regarding Claim 9, it recites the limitation "the manufactured state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 9 recites “the layer” in line 2 and it is unclear if this is the same as the electrically conductive layer or a new layer.  
Regarding Claim 18, it recites the limitation "the deep reactive ion etching process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (EP 3002637 A1, hereinafter “Fiaccabrino”), and further in view of Conus et al. (EP 1837722 A2, hereinafter “Conus”).
Regarding Claim 1, Fiaccabrino discloses a component intended to be in friction contact with another component (par. 0001), the friction occurring on at least one of these surfaces, called the functional surface (par. 0001), said functional surface being surrounded by a plurality of side surfaces (figs. 1 and 3, functional surface has side surfaces on the pallets), the component having on its functional surface a texture formed of a series of troughs (fig. 5a) said troughs each extending between two side surfaces of the component
Fiaccabrino does not disclose said component being coated with an electrically conductive layer in one piece at least partially covering every surface of the component, the texture formed of a series of troughs being coated with said electrically conductive layer, and that the electrically conductive layer remains in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface
Conus discloses coating a component with an electrically conductive layer in one piece at least partially covering every surface of the component (par. 0005).  The combination of Fiaccabrino and Conus in which the electrically conductive coating of Conus is applied to all of the surfaces of Fiaccabrino, including the functional surface with troughs, results in the electrically conductive layer remaining in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface as the coating that is within the troughs would remain following the frictional wear.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the electrically conductive coating layer of Conus to the component of Fiaccabrino for the benefit of eliminating risk of attraction due to electrostatic charge that may occur due to friction (Conus par. 0005).  
Regarding Claim 2, Fiaccabrino as modified by Conus as applied to claim 1 above discloses the component in a state where the troughs and portions surrounding the troughs on the functional surface are coated with the electrically conductive layer.
As Fiaccabrino discloses that the functional zone comes into frictional contact with the functional zone of another component (par. 0001), the functional zone is thus susceptible to wear due this friction.  Thus, by coating the functional zone with the electrically conductive layer of Conus for the benefit of eliminating risk of attraction due to electrostatic charge, the electrically conductive layer coated upon the functional zone is susceptible to wear during use.  
Regarding Claim 3, Fiaccabrino discloses said troughs have a depth P which is comprised between 100 and 500 nm (par. 0020).
Regarding Claim 4, Fiaccabrino discloses the succession of troughs forms a periodic structure (fig. 5a). 
Regarding Claim 6,  Fiaccabrino discloses forming the texture present on one side of said at least one component machined by deep reactive ion etching (par. 0038).
Regarding Claim 7, Conus discloses the electrically conductive layer is a metal layer (par. 0005). 
Regarding Claim 8, Conus discloses the metal layer is made of a metal chosen from among gold, platinum, rhodium and palladium (par. 0007).
Regarding Claim 9, Conus discloses that the layer completely covers each of the surfaces (par. 0005).  
Regarding Claim 10, Fiaccabrino discloses that the component is a timepiece component (par. 0006). 
Regarding Claim 11, Conus discloses that the component the coating is applied upon is a balance spring (par. 0002, fig. 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the component formed by the combination of Fiaccabrino and Conus can take the form of a balance spring intended to be fitted to a balance with fixed inertia given the disclosed application of Conus and the frictional contact and functional zone apparent in a balance spring.  
Regarding Claim 12, Fiaccabrino discloses that the component is a component of one of an escape wheel (par. 0006).
Regarding Claim 13, Fiaccabrino discloses that functional surface forms the impulse face and/or the locking face of the escape wheel teeth (par. 0006). 
Regarding Claim 14, Fiaccabrino discloses that the functional surface forms the impulse face and/or the locking face of the pallet stones (par. 0006). 
Regarding Claim 15, Fiaccabrino discloses that the functional surface forms the surface of the horns of the pallet fork intended to come into contact with the impulse pin (par. 0011).
Regarding Claim 16, Conus discloses that the component is silicon based (par. 0005). 
Regarding Claim 17, Fiaccabrino discloses a timepiece (claim 13) comprising a component intended to be in friction contact with another component (par. 0001), the friction occurring on at least one of these surfaces, called the functional surface (par. 0001), said functional surface being surrounded by a plurality of side surfaces (figs. 1 and 3, functional surface has side surfaces on the pallets), the component having on its functional surface a texture formed of a series of troughs (fig. 5a) said troughs each extending between two side surfaces of the component
Fiaccabrino does not disclose said component being coated with an electrically conductive layer in one piece at least partially covering every surface of the component, the texture formed of a series of troughs being coated with said electrically conductive layer, and that the electrically conductive layer remains in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface
Conus discloses coating a component with an electrically conductive layer in one piece at least partially covering every surface of the component (par. 0005).  The combination of Fiaccabrino and Conus in which the electrically conductive coating of Conus is applied to all of the surfaces of Fiaccabrino, including the functional surface with troughs, results in the electrically conductive layer remaining in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface as the coating that is within the troughs would remain following the frictional wear.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the electrically conductive coating layer of Conus to the component of Fiaccabrino for the benefit of eliminating risk of attraction due to electrostatic charge that may occur due to friction (Conus par. 0005).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino and Conus as applied to claim 1 above, and further in view of Amano et al, (JP 2014051741 A, hereinafter “Amano”).
Regarding Claim 5, Fiaccabrino and Conus do not disclose the component wherein the troughs have a rounded cross-section and are separated by portions in relief, thereby forming a scalloped texture.
Amano discloses forming a component intended to be in friction contact with another component (par. 0115) having a functional surface surrounded by a plurality of side surfaces (fig. 8) and having on its functional surface a texture formed of a series of troughs in which the troughs have a rounded cross-section and are separated by portions in relief, thereby forming a scalloped texture (fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the troughs on the functional surface taught by Fiaccabrino in the combination of art of claim 1 to form a rounded cross-section separated by portions in relief, thereby forming a scalloped texture, as taught by Amano as the geometry of Amano is disclosed to allow reliable supply of lubricating oil to the sliding portion in friction contact and reduce the friction force of the contact (Amano abstract). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2017090267 A, hereinafter “Abe”), and further in view of Conus.
Regarding Claim 18, Abe discloses a method for manufacturing a component, wherein the method comprises the following steps: providing a blank (par. 0037), machining a side on said blank, by the deep reactive ion etching process to produce the component (par. 0022), said machined side having a scalloped texture inherent to the deep reactive ion etching process (fig. 3a), said texture defining on the machined side a set of troughs (fig. 3b). 
Abe does not disclose depositing an electrically conductive layer on each of the surfaces of the component including in the troughs.
Conus discloses depositing an electrically conductive layer on each of the surfaces of the component (par. 0005).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the electrically conductive coating layer of Conus to the component of Abe for the benefit of eliminating risk of attraction due to electrostatic charge that may occur due to friction (Conus par. 0005).  Additionally, the specification of the instant application similarly provides that it is known to coat a micromechanical component with a functional layer intended to improve tribology and make the surface conductive or resistant to wear (specification page 1 lines 10-18).  By coating every surface of the component as Conus describes (par. 0005), the deposition on the component of Abe would include the troughs.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gandelhman et al. (US 20160376147 A1) discloses a silicon-based component with at least one reduced contact surface which, formed from a method combining at least one oblique side wall etching step with a “Bosch” etch of vertical side walls, improves, in particular, the tribology of components formed by micromachining a silicon-based wafer. 
Burri et al. (CH 710846 A2) discloses a component with a microstructured zone formed by means of a laser, the microstructured zone having a three-dimensional surface formed of microcavities configured to serve as a tank for a lubricating substance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833